                                     Case 18-24054-RAM                 Doc        Filed 07/09/19             Page 1 of 16
 Fill in this information to identify the case:
 Debtor 1    Niovis Janet Pereira
             aka Niovis Pereira
             aka Niovis J. Pereira

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the SOUTHERN District of FLORIDA

 Case number 18-24054-RAM

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: DEUTSCHE BANK NATIONAL TRUST   Court claim no. (if known): 3
COMPANY, AS TRUSTEE FOR FREMONT HOME LOAN TRUST
2004-1, ASSET-BACKED CERTIFICATES, SERIES 2004-1
Last 4 digits of any number you use to           Date of payment change: 8/1/2019
identify the debtor’s account: 1683              Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $1,351.76
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $432.98                             New escrow payment: $499.90


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                    New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:



Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
                                          Case 18-24054-RAM             Doc          Filed 07/09/19                 Page 2 of 16



Debtor 1 Niovis Janet Pereira                                          Case number   (,f known)   18-24054-RAM
         aka Niovis Pereira
         aka Niovis J. Pereira
          Print Name         Middle Name      last Name




                 Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor

      ■ I am the creditor's authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

 JC /s/ Keith Labell                                 Date   July 8, 2019
     Signature



  Print                Keith Labell                                                                         Title    Authorized Agent for Creditor
                    First Name                       Middle Name      Last Name


 Company            Robertson, Anschutz & Schneid, P.L.


  Address              6409 Congress Ave., Suite 100
                    Number       Street


                       Boca Raton FL 33487
                    City                                                   State          ZIP Code

  Contact Phone 470-321-7112                                                                                Email    klabell@rasflaw.com




Official Form 410S1                                       Notice of Mortgage Payment Change                                                          page 2
                        Case 18-24054-RAM           Doc      Filed 07/09/19       Page 3 of 16

                                           CERTIFICATE OF SERVICE
                                                                   July 9, 2019
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:


ROBERT SANCHEZ, ESQ
355 W 49 ST.
HIALEAH, FL 33012

NANCY K. NEIDICH
POB 279806
MIRAMAR, FL 33027

U.S. TRUSTEE
OFFICE OF THE US TRUSTEE
51 S.W. 1ST AVE.
SUITE 1204
MIAMI, FL 33130

NIOVIS JANET PEREIRA
531 W 38TH PLACE
HIALEAH, FL 33012-4229

                                                                          Robertson, Anschutz & Schneid, P.L.
                                                                          Authorized Agent for Secured Creditor
                                                                          6409 Congress Ave., Suite 100
                                                                          Boca Raton, FL 33487
                                                                          Telephone: 470-321-7112
                                                                          Facsimile: 561-997-6909

                                                                              /s/ Dena Eaves
                                                                          By: _________________________
                                                                              Dena Eaves
                                                                              deaves@rascrane.com




Official Form 410S1                   Notice of Mortgage Payment Change                                page 3
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 4 of 16
                                         Case 18-24054-RAM                           Doc           Filed 07/09/19                 Page 5 of 16
 What is my new monthly payment?
 The following table reflects your current monthly payment and new monthly payment for each option:
                       Current Payment      New Payment with Shortage - Opt 1 New Payment without Shortage - Opt 2
 Principal & Interest             $851.86                    $851.86                     $851.86
 Escrow Deposit                  $401.39                     $432.98                     $432.98
 Escrow Shortage                                              $66.92
 Total Payment                  $1,253.25                  $1,351.76                   $1,284.84

 If your payment is issued by a third party, or if you make payments through a bill pay service, then please make sure
 your new total monthly payment amount is updated with your service provider.


 Payment Change Breakdown
 Below are the escrow items we anticipate collecting for and paying on your behalf over the next 12 months. To calculate your new
 monthly escrow payment of $432.98, we added up the actual or estimated tax and insurance payments for the next 12 months
 beginning with the August 2019 payment and divided the total by 12. Included for the comparison are the Annual Payments we
 projected to pay during the last analysis cycle, as displayed in detail in the history portion of the escrow analysis statement.



 Description                                 Current Annual Payment*                            Projected Annual Payment                          *The first time your loan is reviewed under
                                                                                                                                                  the aggregate analysis method, current
 Taxes                                                                                                       $1,673.80                            payment information is not available. It will
                                                                                                                                                  appear on future statements.
 Insurance                                                                                                   $3,522.00

 TOTAL                                                                                                                  $5,195.80



 Prior Year Account History and Coming Year Projections
 This statement itemizes your actual escrow account transactions since your previous analysis statement or initial disclosure and
 projects payments, disbursements and balances for the coming year. The projections from your previous escrow analysis are included with
 the actual payments and disbursements for the prior year. By comparing the actual escrow payment with the previous projections listed, you can
 determine where a difference may have occurred. When applicable, the letter "E" beside an amount indicates that a payment or disbursement has
 not yet occurred but is estimated to occur as shown. An asterisk (*) beside an amount indicates a difference from projected activity either in the
 amount or date.

 Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
 (RESPA) the lowest monthly balance in your escrow account should be no less than $865.96 or 1/6th of the total annual projected disbursement
 from your escrow account, unless your mortgage documents or state law specifies otherwise.

 Your projected anticipated lowest account balance of $1,543.20- will be reached in May 2020. When subtracted from your minimum required
 balance of $865.96, an Escrow Shortage results in the amount of $2,409.16. These amounts are indicated with LP. You will receive an Annual
 Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle. However, you should keep
 this statement for your own records for comparison. If you have any questions about this statement, please call our Customer Service Department
 toll free at 1-877-744-2506.




 When you provide a check as payment, you authorize us either to use the information from your check to make a one-time electronic fund transfer from your account, or to process the payment as a
 check transaction When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
 you will not receive your check back from your financial institution If you do not want us to use the information from your check to make a one time electronic funds transfer or if you have any
 questions, please call us at the phone number shown on the front of this statement




                                                                                                                                                                                  Page 2 of 3


Change of name or address
If your contact information has changed, please give us the new
information below.
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 6 of 16
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 7 of 16
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 8 of 16
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 9 of 16
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 10 of 16
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 11 of 16
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 12 of 16
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 13 of 16
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 14 of 16
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 15 of 16
Case 18-24054-RAM   Doc   Filed 07/09/19   Page 16 of 16
